The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-11 and 29-44 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, it is not clear if the extraction instrument and the dispensing instrument requires two different instruments or can be performed in an integrated structure.  For examination purposes, the claim will be treated as covering both possibilities.  In claim 2, claim 1 already includes language requiring how the sample is removed from the receiving element: by means of a treating agent.  Thus it is not clear if claim 2 is attempting to redefine the language of claim 1 or if the compressing step is in addition to or works with the treating agent to separate the sample from the receiving element.  It is also not clear if there is a structural requirement needed to both compress the extraction instrument to separate the sample from the receiving element and close the extraction instrument by compressing the extraction instrument.  The claim requires a certain action applied to and instrument to result in a change in the sample association with the receiving element and a change in structure of the instrument, yet it does not define the structure of the instrument.  In other words, what structure allows compressing of the extraction instrument to perform both functions? Additionally is there some reason that the extraction instrument would either be open after insertion of the receiving element or need to be closed to separate the sample from the receiving element?  For examination purposes, no structural restriction will be placed on the language.  In claims 4 and 11, “the transfer instrument” does not have antecedent basis in claim 1, but would if dependent from claim 2.  Additionally, claim 4 requires the sample to be delivered to “a dispensing instrument or cartridge for filtering and testing”.  It is not clear if this dispensing instrument is the same one as not required in claim 1 or if something like “the sample is delivered from the dispensing instrument to a cartridge for testing” was intended by the language of claim 4 (i.e. see claim 6).  It is also not clear it the cartridge is trying to redefine and/or eliminate the dispensing instrument of claim 1 (the cartridge 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that the sample is delivered to a dispensing instrument while claim 4 adds the language of “or cartridge for filtering or testing”.  This language appears to be increasing the scope of claim 1 to include delivering the sample directly to something other than the dispensing instrument which does not further limit the scope of claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 29-30, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2002/0197738, newly applied).  In the figures and their associated description Matsumoto teaches a method for pretreating a biological sample for testing of the sample, the method including receiving the sample in a receiving element (swab X with tip 2 as shown in figure 1, see at least paragraph [0027] for the swab receiving the sample); inserting the receiving element at least in part into an extraction instrument (Y, see at least figure 3) that is compressible at least in part (see at least paragraph [0028]); separating the sample from the receiving element by means of a treatment agent (see at least figure 4 and its associated description for the addition of a treatment agent) and by compressing the extraction instrument to separate the sample from the receiving element (see at least figure 3 with its associated description) and figure 3 shows that compression of the extraction instrument would close a valve (constricted segment 3c of the extraction instrument.  With respect to claim 30, figure 3 shows that compressing the extraction instrument would squeeze or wring out the receiving element.  With respect to claim 32 at least figure 4 and its associated description teach the addition of a treatment agent by means of a transfer instrument.   With respect to claim 34, at least paragraph [0027] teach that saliva is absorbed by the receiving element.  
Claims 36 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prior (US 4,376,634, newly applied).  In at least figures 14-15 and their associated description Prior teaches a method for pretreating a biological sample for testing of the sample, the method including receiving the sample in a receiving element (the swab of figure 14 with tip 106, see at least column 9, lines 58-60 for the swab receiving the sample); inserting the receiving element at least in part into an extraction instrument (108, see at least figure 15(c)); introducing a treatment agent into the extraction instrument by means of a transfer instrument (18, see figure 15(c) with its associated description for the insertion of the treatment agent into the extraction instrument; separating the sample from the receiving element by means of a treatment agent (see at least figure 15(c) with its associated description for the addition of a treatment agent) and removing the sample from the extraction instrument by means of the transfer instrument (see figure 15(d) .  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop (US 2017/0036205, newly applied) in view of Catteruccia (US 2015/0212081, newly cited and applied).  In the patent publication Bishop teaches a fluid collection device and method of use.  In the method a sample is received by a receiving element (swab 10 with tip 12, see at least figure 3 for the collection of the sample by the receiving element), inserting the receiving element at least in part into an extraction instrument (22, see at least figure 2c with its associated discussion), separating the sample from the receiving element by means of a treatment agent (see at least figure 2c and its associated description for the addition of a treatment agent) and dispensing the sample through a dispensing instrument (see at least figures 2d-2f with their associated discussion).  Bishop does not teach that the sample is filtered.    

It would have been obvious to one of ordinary skill in the art at the time the application was filed to filter the sample of Bishop in the dispensing instrument through use of a filtering member such as shown by Catteruccia because one of ordinary skill would have understood the pad to function as a filter removing none fluid components from the sample.    With respect to claim 9, paragraph [0001] of Bishop teaches that the device is for collecting fluids such as oral fluids (e.g. saliva or mucosal excretions).  
The previous indication of allowable subject matter is being withdrawn by examiner.  The instant claims are method claims that require one or more steps to be performed by instruments, yet the instruments are often not clearly defined relative to the structure used to perform the step or required function.  For that reason it is difficult to predict whether any of the claims constitute allowable subject matter or would constitute allowable subject matter if the clarity rejections were overcome.  
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. In response to the amendment, new rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been made, the previous art rejections have been withdrawn and new art rejections have been applied against the claims.  The arguments are moot with respect to the new and withdrawn rejections.  Examiner notes that at least some of the reasons in the rejection of claims under 35 U.S.C. 112(b) are similar to those previously presented.  The amendments did not correct the previous problems because the method is dependent upon steps being performed by instruments that have little structural definition.  Applicant also apparently did not understand examiner’s previous indication of allowable subject matter.  The instant rejection of several claims with art previously of record and the problems of clarity are indications of applicant not understanding the previous indication of allowable subject matter.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to sample pretreatment methods in which a sample is received in a receiving element as part of the pretreatment method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797